                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 Uniloc 2017 LLC,

                   Plaintiff,                         Civil Action No. 6:19-cv-532-ADA

 v.                                                          Jury Trial Demanded

 Apple Inc.,

                   Defendant.


                       DEFENDANT APPLE INC.’S
       ANSWER TO ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Defendant Apple Inc. (“Apple”) answers Plaintiff Uniloc 2017 LLC’s (“Uniloc”)

Original Complaint for Patent Infringement (“Complaint”) as follows.

                                         THE PARTIES

       1.      Apple is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 1of the Complaint, and therefore denies them.

       2.      Apple admits that it is a California corporation. Apple admits that it has offices

located at 12535 Riata Vista Circle, Austin, TX 78727 and 5501 West Parmer Lane, Austin, TX

78727. Apple admits that it designs and sells certain products that use versions of iOS or macOS

in the United States. Apple admits that it has two retail stores located in the Western District of

Texas. Apple admits that CT Corporation System is a registered agent for service of process of

Apple. Apple denies the remaining allegations of paragraph 2 of the Complaint.

                                 JURISDICTION AND VENUE

       3.      Apple admits that Uniloc’s Complaint purports to arise under the United States

patent laws. Apple admits that this Court has subject matter jurisdiction over patent law claims.


                                                 1
WEST\287813821.4
Apple denies infringement and any and all relief Uniloc is seeking.

       4.      Apple denies infringement and any and all relief Uniloc is seeking.

       5.      Apple does not contest at this time, and solely for the purpose of the present

litigation, whether venue over it properly lies in this District, but Apple denies that venue in this

District is convenient and Apple reserves the right to seek transfer to a more appropriate or

convenient forum. The remaining allegations in Paragraph 5 constitute conclusions of law and

no response of Apple is required; to the extent an answer is required, Apple denies the

allegations.

               [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 6,467,088

       6.      Apple repeats and incorporates each and every response to the allegations in

paragraphs 1-5 as if fully set forth herein

       7.      Apple admits that U.S. Patent No. 6,467,088 (the “’088 patent”) is titled

“RECONFIGURATION MANAGER FOR CONTROLLING UPGRADES OF ELECTRONIC

DEVICES” and lists the issue date on the face of the patent as October 15, 2002. Apple admits

that what appears on its face to be a copy of the ’088 patent is attached to the Complaint as

Exhibit A. Apple denies that the ’088 patent was properly issued. Apple is without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations of paragraph

7 of the Complaint, and therefore denies them.

       8.      Apple denies the allegations of paragraph 8 of the Complaint.

       9.      Apple denies the allegations of paragraph 9 of the Complaint.

       10.     Apple admits that it has or does import, use, offer for sale or sell certain products

in the United States. Apple admits that certain of its products run iOS or macOS operating

systems. Apple denies the remaining allegations of paragraph 10 of the Complaint.



                                                  2
WEST\287813821.4
       11.     Apple denies the allegations of paragraph 11 of the Complaint.

       12.     Apple denies the allegations of paragraph 12 of the Complaint.

       13.     Apple denies the allegations of paragraph 13 of the Complaint.

       14.     Apple denies the allegations of paragraph 14 of the Complaint.

       15.     Apple denies the allegations of paragraph 15 of the Complaint.

       16.     Apple denies the allegations of paragraph 16 of the Complaint.

       17.     Apple denies the allegations of paragraph 17 of the Complaint.

       18.     Apple denies the allegations of paragraph 18 of the Complaint.

       19.     Apple denies the allegations of paragraph 19 of the Complaint.

       20.     Apple admits that it has been served with the Complaint in Case No. 1:19-cv-

00296-LY asserting infringement of the ’088 patent. Apple denies the remaining allegations of

paragraph 20 of the Complaint.

       21.     Apple admits that it filed a petition for inter partes review of claims 1-21 of the

’088 patent (IPR2019-00056) on multiple grounds.

       22.     Apple admits that the Patent Trial and Appeal Board (“PTAB”) declined to

institute inter partes review of IPR2019-00056, but denies that Plaintiff’s characterizations of the

PTAB’s decision is complete or accurate. It remains Apple’s position that the patent is invalid.

To the extent paragraph 22 alleges the patent to be valid over any prior art, including over the

prior art and specific unpatentability positions taken by Apple in its inter partes review petition,

Apple denies the remaining allegations of paragraph 22.

       23.     Apple denies the allegations of paragraph 23 of the Complaint.

       24.     Apple denies the allegations of paragraph 24 of the Complaint.




                                                  3
WEST\287813821.4
                                      PRAYER FOR RELIEF

        25.     The Prayer for Relief requires no response. To the extent any response is

required, Apple denies that Uniloc should be granted any of the relief requested.

                                  DEMAND FOR JURY TRIAL

        26.     The Jury Demand requires no response.

                                       GENERAL DENIAL

        To the extent any allegations in the Complaint are not specifically admitted, Apple denies

them.

                                   AFFIRMATIVE DEFENSES

        Subject to the responses above, Apple alleges and asserts the following defenses in

response to the allegations, undertaking the burden of proof only as to those defenses deemed

affirmative defenses by law, regardless of how such defenses are denominated herein. In

addition to the defenses described below, subject to its responses above, Apple reserves the right

to modify, amend, and/or expand upon these defenses as discovery proceeds, and to allege

additional defenses that become known through the course of discovery.


                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

        The Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE
                                       (Invalidity)

        The patent-in-suit is invalid for failure to satisfy the conditions of patentability as

specified under one or more sections of Title 35 of the United States Code, including, without

limitation, 35 U.S.C. §§ 101, 102, 103, and 112.




                                                   4
WEST\287813821.4
                              THIRD AFFIRMATIVE DEFENSE
                                    (Non-Infringement)

       Apple does not and has not infringed any valid claim of the patent-in-suit either directly,

contributorily, by way of inducement, literally, and/or under the doctrine of equivalents.


                            FOURTH AFFIRMATIVE DEFENSE
                                (Limitation on Damages)

       Uniloc’s claims for damages for infringement of the patent-in-suit are limited pursuant to

35 U.S.C. § 286.

                              FIFTH AFFIRMATIVE DEFENSE
                                     (Patent Marking)

       Uniloc’s claims for damages for infringement of the patent-in-suit are limited by 35

U.S.C. § 287 to those damages occurring only after notice of infringement.


                              SIXTH AFFIRMATIVE DEFENSE
                                (Prosecution History Estoppel)

       By reason of the proceedings in the U.S. Patent and Trademark Office during the

prosecution of the application which resulted in the issuance of the patent-in-suit, Uniloc is

estopped from claiming a construction of one or more claims of the patent-in-suit that would

cause any valid claim thereof to cover or include any product manufactured, used, sold, offered

for sale, or imported by Apple.




                                                 5
WEST\287813821.4
                             SEVENTH AFFIRMATIVE DEFENSE
                         (Adequate Remedy Other Than Injunctive Relief)

          Uniloc is not entitled to injunctive relief because any alleged injury to Uniloc is not

immediate and irreparable, Uniloc cannot show likelihood of success on the merits, or Uniloc has

an adequate remedy at law.


                         RESERVATION OF ADDITIONAL DEFENSES

          Apple reserves the right to assert additional defenses which become apparent during

discovery, including, but not limited to, the defenses of unclean hands, patent misuse, waiver,

equitable estoppel, and inequitable conduct.

                                       PRAYER FOR RELIEF

          WHEREFORE, Defendant Apple prays for relief as follows:

          A.     That Plaintiff’s Complaint against Apple be dismissed in its entirety with

prejudice and that a judgment be entered in favor of Apple and against Plaintiff;

          B.     That Plaintiff take nothing by reason of its Complaint;

          C.     That the Court enter an order denying any and all of Plaintiff’s request for

injunctive relief against Apple;

          D.     That the Court enter an order under 35 U.S.C. § 285, awarding Apple its

reasonable attorney’s fees and costs of suit incurred in this litigation, as Plaintiff’s conduct as set

forth above renders this an exceptional case; and

          E.     That Apple be granted all such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Apple demands a trial by jury on all claims and defenses so triable.



                                                    6
WEST\287813821.4
 Dated: October 3, 2019                       Respectfully submitted,

                                              /s/ John M. Guaragna
                                              John M. Guaragna
                                              Texas Bar No 24043308
                                              Brian K. Erickson
                                              Texas Bar No. 24012594
                                              DLA PIPER LLP (US)
                                              401 Congress Avenue, Suite 2500
                                              Austin, TX 78701-3799
                                              Tel: 512.457.7125
                                              Fax: 512.457.7001
                                              john.guaragna@dlapiper.com
                                              brian.erickson@dlapiper.com

                                              ATTORNEYS FOR DEFENDANT
                                              APPLE INC.



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on this 3rd day of October 2019, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(b)(1). Any other counsel of record

will be served by a facsimile transmission and/or first class mail.

                                          /s/ John M. Guaragna
                                              John M. Guaragna




                                                 7
WEST\287813821.4
